DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon (US 6,764,125).
Regarding Claim 1, Bacon discloses a hinge for use on a cover for a cargo box of a pickup truck (see Fig. 1), wherein the hinge comprises: a first hinge bracket member 5 and a second hinge bracket member 6; wherein the first hinge bracket member is bent at an obtuse angle to form a first angled portion 31 and a second angled portion 30 separated by a vertex 32 there between (see Fig. 4); wherein the first angled portion of the first hinge bracket member includes a hinge bracket 46; wherein the first hinge bracket member includes a pin extending from the second angled portion 48 (see Fig. 9); wherein the second hinge bracket member includes at least one pin 66 (see Fig. 7); and a longitudinally extending gas prop 11 pivotally attached to the pin extending from the second angled portion of the first hinge bracket member and to the at least one pin of the second hinge bracket member.
Regarding Claim 2, Bacon further discloses at least one pivot pin 69, wherein the hinge bracket 46 of the first angled portion of the first hinge bracket member includes at least one opening 36 sized to receive at least a portion of the at least one pivot pin, wherein the second hinge bracket member includes a hinge bracket 62, 63 (see Fig. 10), the first hinge bracket member and the second hinge bracket member are pivotable with respect to each other about the at least one pivot pin; and the hinge bracket of the second hinge bracket member includes at least one opening 56 sized to receive at least another portion of the at least one pivot pin.
Regarding Claim 3, 32 the vertex is opposite the hinge bracket 46.
Regarding Claim 4, the second bracket member has first and second sidewalls 62, 63 transverse to the longitudinal axis of the pivot pin 69 (see Fig. 10).
Regarding Claim 5, the at least one pin 66 of the second hinge bracket member is located on a first sidewall of the second hinge bracket member and directed toward a second sidewall of the second hinge bracket member (see Fig. 7).
Regarding Claim 8, the hinge brackets of the two hinge members are attached to each other.
Regarding Claims 10 and 16, the gas prop is extendable approximately parallel to the first angled portion 31 before it is fully extended as shown in Fig. 4.
Regarding Claims 11, 17 and 18, Bacon discloses a hinge for use on a cover for a cargo box of a pickup truck, wherein the hinge comprises: a first hinge bracket member 5 and a second hinge bracket member 6; wherein the first hinge bracket member includes a pin 48 extending there from; wherein the second hinge bracket member includes at least one pin 66; and a longitudinally extending gas prop11 pivotally attached to the pin extending from the first hinge bracket member and to the at least one pin of the second hinge bracket member.
Regarding Claims 12, 13 and 19, the first hinge bracket member is bent at an obtuse angle to form a first angled portion 31 and a second angled portion 30 separated by a vertex 32 there between.
Regarding Claim 14, Bacon further discloses at least one pivot pin 69, and further comprising a hinge bracket 46 of the first hinge bracket member that includes at least one opening 36 sized to receive at least a portion of the at least one pivot pin, wherein the second hinge bracket member includes a hinge bracket 62, 63, wherein the hinge bracket of the second hinge bracket member includes at least one opening 56 sized to receive at least another portion of the at least one pivot pin, wherein the first hinge bracket member and the second hinge bracket member are pivotable with respect to each other about the at least one pivot pin.
Regarding Claim 15, the pin 48 extends from the second angled portion 30.
Regarding Claim 20, the gas prop 11 is attached to the second angled portion 30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,279,213.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘213 patent discloses each and every claim limitation of claims 1-20 in the newly filed present application.



Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612